DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 8, 11, 14 and 15 are objected to because of the following informalities:
	Claim 1, line 5, “the flat headed mop” lacks proper antecedent basis.
	Claim 1, lines 11-12, “the flat headed mop” lacks proper antecedent basis.
	Claim 8 includes redundant limitations already recited in claim 1. Any double inclusion of elements should be avoided for a clear understanding of the scope of the claims and invention.
Claim 11, line 4, after “sidewall”, it appears a semi-colon should be inserted.
Claim 14, line 2, “the flat headed mop” lacks proper antecedent basis.
Claim 15, lines 2-3, “the flat headed mop” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103445735 A (hereinafter Guangcheng) in view of U.S. Patent Application Publication US 2016/0316988 Al (hereinafter Balz et al.).
As for claim 1, Guangcheng discloses a bucket for a floor cleaning system having a mop (bucket, water circulating type mop bucket; Figs. 1-3), the bucket comprising: a first compartment which can be at outer compartment 4; a second compartment having a recharging element (second compartment 1, 2, 3; Figs. 1-3), the recharging element being adapted to transfer fluid from the second compartment to the flat headed mop (not positively claimed; also see claim objections) when the mop is positioned on a surface (see translated specification which merely lists the elements, providing little guidance as to the operation of the device. However, the progression of operation is shown in Figs. 1-3 and careful attention is directed to the arrows, indicating water flow), wherein the recharging element has a base portion and a wall extending therefrom, wherein the wall has a plurality of openings adjacent a top of the second compartment that are arranged in a row that extends transversely across the wall. As such, when the second compartment is pushed down against the pressure of the spring 10, water is pushed past gates 14 (Fig. 2) then over the upper edge of the second compartment, where it is allowed to enter recharging element via holes, clearly shown in Fig. 3, such being capable after the mop is pushed is pushed down on the surface of the recharging element, although such is not required since the mop is not actually being claimed); a fluid reservoir fluidly coupled to the second compartment. 
Guangcheng discloses all of the recited subject matter as previously recited above with the exception of a wringing assembly operably coupled to at least one of the first compartment or the second compartment, the wringing assembly having an extractor that removes fluid from the flat headed mop when the mop is moved through the wringing assembly. Balz et al. is in the same field of endeavor of mopping buckets and teaches in Fig 5, for example, a wringing assembly 26 operably coupled to at least one of a first compartment 14 or a second compartment 16, the wringing assembly having an extractor that removes fluid from a flat headed mop when the mop is moved through the wringing assembly (conventional wringing device 26 in combination with a mopping bucket 24 (or 16) for removing fluid from a mop). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guangcheng with the teaching of Balz et al. The motivation for doing so would have been to provide a conventional wringing system for the recharging bucket so as to provide an alternative means of accomplishing mopping without having a separate system as well as to provide a preliminary means of removing dirty water prior to recharging the mop.
As for claim 8 (see claim objection), in Guangcheng, wherein the recharging element is a displacement element having a base portion and a wall extending therefrom, the wall having a plurality of openings extending therethrough, the wall and a sidewall defining a fluid path therebetween, wherein the displacement element is configured to be positioned above a portion of the fluid in the second compartment (recharging element has a base, lower surface, and a wall having holes therein and a fluid path is between the wall of the recharging element and a wall of the second compartment, at least a portion of fluid being below the base, as evident by the movement of fluid indicated by the arrows; Fig. 3), wherein the plurality of openings are arranged in a row that extends transversely across the wall.
To avoid a redundant rejection, claim 11 is rejected similarly as claims 1 and 8 above.
As for claim 12, in Guangcheng, wherein the fluid path is defined by a channel formed in one of the wall or the sidewall (the holes in the wall define “channels”; Fig. 3).
As for claim 13, in Guangcheng, wherein the fluid path is defined by a gap between the wall and the sidewall (there is a gap between the wall and sidewall; Fig. 3).
As for claim 14, in Guangcheng, wherein the displacement element moves downward in response to the flat headed mop being inserted into the second compartment, the fluid flowing through the fluid path in response to the downward movement of the displacement element (the mop is not positively recited. Consequently, the recitation involving such are purely functional. As such, the displacement element clearly moves downwardly against the bias of spring 10 and therefore is capable of such movement in response to a mop pushing thereon, which movement also taking place inside the second compartment. The fluid moves as indicated by the arrows; Figs. 1-3).
As for claim 15, in Guangcheng, wherein the plurality of openings are positioned to flow fluid from the gap through the plurality of openings and onto the flat headed mop (the mop is not recited but is clearly to be inside the recharging element, as well as the second compartment. Fluid flow through the openings from the gap is inherent; Figs. 1-3).

Conclusion
6.	Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
	All of applicant’s arguments have been carefully reviewed and considered, however, are deemed unpersuasive. Applicant asserts “In contrast, the holes disclosed in Guangcheng are positioned all over the wall of the mop bucket. As disclosed in Guangcheng, when the second compartment is pushed down, fluid is pushed past gates (14) then over the upper edges of the second compartment where it enters into a dewatering bucket (5) via a number of holes. (Guangcheng FIG. 2 and FIG. 3) including through the floor of the bucket. Fluid is distributed over the mop by exiting any of the holes. One skilled in the art would not look to create a plurality of openings arranged in a row that extend transversely across the top of the wall, instead they would look to create a plurality of holes over the entirety of the wall and the floor. Further, the positioning of the opening in the claimed composition notably facilitates efficient movement of the fluid over the entirety of the mop pad. The holes disclosed in Guangcheng are positioned such that fluid could flow into any of the holes onto the mop, meaning water could flow through a select number or be moved away from the mop pad through the holes. In contrast, the claimed opening is positioned at the top of the mop, allowing for fluid to cascade down the entirety of the mop pad, without disruption.” 
	Guangcheng already teaches the wall having “a plurality of openings adjacent a top of the second compartment” (which could be just/only the topmost or upper row of openings in the dewatering basket 5). The fact that Guangcheng may disclose additional structure (holes) not claimed is patentably irrelevant. Guangcheng (and Balz et al.) disclose the invention as claimed (structurally). As for applicant’s remarks that the claimed invention facilitates efficient movement of the fluid over the entirety of the mop pad, that the holes disclosed in Guangcheng are positioned such that fluid could flow into any of the holes onto the mop, or that the claimed opening is positioned at the top of the mop, allowing for fluid to cascade down the entirety of the mop pad, without disruption, it is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Such arguments are not referring to specific limitations being required or claimed explicitly (nor required to be excluded by any claim language). Also, the instant claims are apparatus claims and not method claims. The second compartment structure of Guangcheng carries out water flow (and capable of) from the second compartment through the dewatering basket 5 when the basket is pressed downward (onto a mop placed therein although not required as the mop is not a positively claimed feature with the bucket) and as shown by the flow arrows of Figs. 1-3, albeit, maybe not as efficiently or precisely as in applicant’s invention but such flow can still be carried out. The flow of fluid also could/would depend on the level of fluid in the second compartment as well as the downward force or pressure on the basket.
	For the above reasons, the rejection of claims 1, 8 and 11-15 is deemed proper.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723